Citation Nr: 0931098	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Procedural history

In a May 1986 rating decision, RO denied the Veteran's claim 
of entitlement to service connection for hypertension.  The 
Veteran was informed of that decision and of his appeal 
rights by letter from the VA dated June 20, 1986.  He did not 
appeal. 

In May 2003, the Veteran requested the RO reopen his claim 
for service connection for hypertension.  In the September 
2003 rating decision, the RO found that new and material 
evidence had not been received and his previously denied 
claim would not be reopened.  The Veteran timely perfected an 
appeal to the Board.

In a September 2007 decision, the Board found that the 
Veteran had submitted new and material evidence and reopened 
the claim.  The Veteran's claim was subsequently remanded for 
further development.  This was accomplished.  In July 2008, a 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) which denied the Veteran's 
claim on the merits.  The Veteran's reopened case is once 
again before the Board.


FINDING OF FACT

Hypertension was not diagnosed or shown during service; the 
first competent evidence of hypertension is dated many years 
after service and there is no competent evidence of a link 
between the current hypertension diagnosis and service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
hypertension.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in September 2007.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with a VA medical examination, obtain a 
VA medical opinion and provide the Veteran with notice 
pursuant to the Veterans Claims Assistance Act of 2000 (the 
VCAA) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
AOJ was then to readjudicate the claim.

The AMC provided the Veteran with VCAA notice pursuant to 
Dingess in letters dated September 28, 2007 and April 17, 
2008.  Additionally, the AMC provided the Veteran with a VA 
examination and obtained the requested VA medical opinion in 
June 2008.  The claim was then readjudicated via a July 2008 
and April 2009 supplemental statements of the case (SSOC).  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


(CONTINUED ON NEXT PAGE)

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letters from the RO 
dated July 31, 2003 and September 28, 2007, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2003 and September 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The July 2003 and September 2007 letters further emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter] 

The Board notes that the July 2003 and September 2007 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As noted above, the Veteran was provided specific notice of 
the Dingess decision in the aforementioned September 2007 and 
April 2008 letters which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the September 2007 and April 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board notes that, with respect to the Veteran's claim, 
element (1), Veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed hypertension.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The Veteran's claim of entitlement to 
service connection was denied based on elements (2), in-
service incurrence of hypertension and (3), connection 
between the Veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the September 2007 
and April 2008 Dingess letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  As 
noted above, t he Veteran's claim was readjudicated in the 
July 2008 and April 2009 SSOC.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA and private 
outpatient medical records and provided him with a VA 
examination.  The Board acknowledges that the Veteran' 
accredited representative asserted in a May 2009 statement 
that the examination was inadequate, noting that the VA 
examiner stated that "the readings in service would not 
constitute a diagnosis of hypertension..." and that the 
question was not that of previous readings being construed as 
a diagnosis, it was that of the etiology of the Veteran's 
hypertension.  As such, it appears that the representative is 
contending the examiner required an in-service diagnosis of 
hypertension in order to provide a positive nexus opinion, 
rather than providing a nexus opinion based on the existence 
of elevated blood pressure readings in service.  However, the 
actual wording of the examiner's opinion reflects that in-
service blood pressure readings were considered as part of 
the opinion, and that these findings did not indicate he had 
hypertension during service nor was the subsequently 
diagnosed hypertension etiologically related to the in-
service findings.  In other words, the examiner did not 
require an in-service diagnosis of hypertension for a 
positive nexus opinion.  Consequently, the Board finds that 
the Veteran has not demonstrated any prejudice caused by any 
deficiency in this examination, and it is adequate for 
resolution of this appeal.
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  






Relevant law and regulations 

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  


Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  The Board will 
address each element in turn.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the Veteran has been diagnosed as having 
hypertension.  See private treatment records dated from May 
1982 and the June 2008 VA examination report.

With respect to Hickson element (2), in-service incurrence of 
disease, competent medical evidence indicates that 
hypertension was not diagnosed in service.  Service treatment 
records from the Veteran's period of active service show no 
diagnosis of hypertension or, for that matter, elevated blood 
pressure readings.  Hypertension was evidently first 
diagnosed, in May 1982, almost 18 years after service.  

The Veteran is arguing that he had elevated blood pressure 
readings during his service.  However, service treatment 
records from the Veteran's period of active service show no 
diagnosis of hypertension or, for that matter, elevated blood 
pressure readings.  The Veteran's pre-induction examination 
on December 2, 1960 reflects that his blood pressure reading 
was 150/90.  On October 25, 1962, his blood pressure readings 
were 148/80 and 134/78.  On November 13, 1962, his blood 
pressure readings were 130/70 and 140/76.  On his December 
1964 separation examination, his blood pressure reading was 
126/84.  These readings do not conform to VA's regulatory 
definition of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  

The Veteran's service medical records indicate that only once 
during service did the Veteran have a blood pressure reading 
within these parameters; his December 1960 pre-induction 
examination.  This isolated incident of diastolic blood 
pressure of 90 millimeters does not approach the frequency of 
"predominately" as outlined in 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2008).  Indeed, as noted above, 
the evidence first shows a diagnosis of hypertension in May 
1982.  As for the Veteran's contention that he had elevated 
blood pressure readings or hypertension during service, his 
lay opinion is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2008).  

Additionally, the Board notes that the Veteran was not 
diagnosed with hypertension within the one year presumptive 
after the Veteran's separation from active service.  
See 38 C.F.R. § 3.309(a) (2008).  Specifically, a February 
1965 VA examination report notes that the Veteran's blood 
pressure was 138/74.  

The Board notes the information from the "Merck Manual" 
submitted by the Veteran with his August 2004 substantive 
appeal.  The Board observes that medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the excerpt submitted by the Veteran 
is of a general nature and does not contain any information 
or analysis specific to the Veteran's case.  As such, the 
treatise evidence submitted by the Veteran is of no probative 
value.  The Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See generally Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, as noted above, the Board must 
adhere to the criteria set forth in 38 C.F.R. § 4.104, 
Diagnostic Code 7101 pertaining to hypertension.  

Accordingly, Hickson element (2), in-service incurrence of 
disease has not been met, and the Veteran's claim fails on 
that basis alone.  

For the sake of completeness, the Board will address Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative]. 

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence of record that links the 
Veteran's hypertension with his military service.  In the 
absence of in-service incurrence of hypertension, a medical 
nexus would appear to be an impossibility.

Moreover, there is medical evidence against the claim.  The 
June 2008 VA examiner opined:  "[H]ypertension is less likely 
as not (less than 50/50 probability) caused by or a result of 
military service."  Additionally, the June 2008 VA examiner 
noted that the Veteran's first diagnosis for hypertension was 
18 years after service and specifically addressed the 
Veteran's assertion that he suffered from hypertension in 
service by stating:  "The readings in service would not 
constitute a diagnosis of hypertension, even under today's 
more aggressive guidelines.  While the Veteran had mildly 
elevated [blood pressure] readings in [service treatment 
records], this is insufficient to conclude that he had 
hypertension at that time.  It is not reasonable to conclude 
that because [the] Veteran had some elevated [blood pressure] 
readings in service and later was diagnosed with hypertension 
that the hypertension developed in service."  See the June 
2008 VA examination report.  

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

As noted above, the Veteran appears to contend that his 
hypertension began in service and continued thereafter.  See 
the Veteran's August 2004 substantive appeal.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

Significantly, there is no evidence of a diagnosis of 
hypertension until May 1982.  Indeed, the Board observes that 
the Veteran's private treatment records and VA examination 
reports prior to May 1982 note the Veteran's blood pressure.  
However, as noted above these reading do not conform to VA's 
regulatory definition of hypertension of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The Board finds it to be particularly significant that there 
is no competent medical evidence of hypertension for almost 
18 years after service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].

The Board has considered the statements submitted by the 
Veteran's sister that the Veteran told her that his blood 
pressure was being monitored while he was stationed on Midway 
Island.  See the August 2003 statement from the Veteran's 
sister, R.K.B.  However, the Board notes that this 
information is second-hand from the Veteran and the fact that 
the Veteran's blood pressure was being monitored in no way 
suggests that he was diagnosed with hypertension at the time.  

In short, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for hypertension for 
nearly 18 years after his separation from service.  
See Maxson and Mense, both supra.  

For those reasons, the Board finds that the Veteran's claim 
also fails for lack of evidence of Hickson element (3), 
medical nexus opinion.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the Veteran's hypertension was incurred in or caused by 
service.  A preponderance of the evidence is against the 
claim.  The claim is therefore denied.


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


